Citation Nr: 1812357	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for hypertriglyceridemia.

3. Entitlement to service connection for asthma.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for hypertension.

6. Whether the notice of disagreement regarding the evaluation of fracture, right femur, received February 28, 2014 was valid for purposes of initiating an appeal of that evaluation.  




REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to September 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from  March 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction has since been transferred to the RO in Lincoln, Nebraska.

The Board notes that the issue involving the validity of the February 2014 Notice of Disagreement (NOD) arose out of a February 2014 document characterized as a notice of disagreement (NOD) with an October 2012 rating action.  In the February 2014 document, the Veteran sought a disability evaluation in excess of 20 percent for the right femur fracture.  Despite its characterization as an NOD, the October 2012 rating action had only implemented a September 2012 Board decision that granted an increased 20 percent evaluation for the femur fracture for the appeal period.  If the Veteran was dissatisfied with the rating assigned, his avenue for relief was to seek review by the United States Court of Appeals for Veterans Claims (Court). He did not, and the therefore, the September 2012 Board decision is final. 38 U.S.C. § 7104 (b); 38 C.F.R. §20.1100. Accordingly, the Veteran's February 27, 2012 correspondence is properly construed as a new claim for an increased disability rating, or a claim for an effective date prior to November 2008 for the increase to 20 percent.  


VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the issue regarding an increased rating for the right femur fracture was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case. 

Under the old regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

Thus, the issue of entitlement to a rating in excess of 20 percent for the service-connected right femur fracture has been raised by a February 2014 claim, together with the issue of whether the Veteran is entitled to an effective date prior to November 2008 for the 20 percent evaluation.  These are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran has not been diagnosed with sinusitis during the pendency of his claim.

2. The objective findings of hypertriglyceridemia constitute laboratory findings of elevated triglycerides and are not a disease or disability for which VA benefits can be granted.

3. The preponderance of the evidence shows that the Veteran's asthma did not have its onset in service and is not etiologically related to service.

4. The preponderance of the evidence shows that the Veteran's COPD did not have its onset in service and is not etiologically related to service.

5. An October 2012 rating action, effectuated a final September 2012 Board decision.  

6. February 2014 correspondence from the Veteran expressed disagreement with the ratings assigned in a final September 2012 Board decision.   

7. There is currently no valid appeal relating to the evaluation of the service-connected right femur fracture arising out of the October 2012 rating action, over which the Board has jurisdiction. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sinusitis have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. The criteria for entitlement to service connection for hypertriglyceridemia have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3. The criteria for entitlement to service connection for asthma have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. The criteria for entitlement to service connection for COPD have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5. The February 2014 notice of disagreement regarding the evaluation of the right femur fracture was not valid for purposes of initiating an appeal of that evaluation, and the appeal regarding the validity of the February 2014 NOD is denied.  38 U.S.C. § 7104 (b), 7105 (d)(5), (2012); 38 C.F.R. § 20.101, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

	A. Sinusitis

Service treatment records do not reflect any complaints, diagnoses, or treatment related to sinusitis prior to separation.

Post-service treatment records do not indicate that the Veteran has reported any symptoms of sinusitis, nor is there evidence of a diagnosis of sinusitis since separation.

Although the Veteran may experience respiratory symptoms, the evidence shows no current sinusitis disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a diagnosis related to sinusitis for many years prior to the current claim. During service, there is no documentation of any complaints, treatment, or diagnoses related to sinusitis. Furthermore, post-service treatment records do not contain any discussion of a diagnosis of sinusitis. In the absence of proof of a present disability there can be no valid claim.

Although the Veteran is competent to report observable respiratory symptoms, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the respiratory system. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As such, the preponderance of the evidence is against service connection for sinusitis. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	B. Hypertriglyceridemia

Hypertriglyceridemia is defined as excess of triglycerides in the blood. See Dorland's Illustrated Medical Dictionary 897 (32d ed. 2012). 

While the evidence shows the Veteran has elevated triglycerides, such findings are not recognized as a disability for VA benefits purposes. See 38 U.S.C. §§ 101 (16), 105(a); 38 C.F.R. § 3.303 (c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, elevated cholesterol and elevated glucose are actually laboratory results and are not, in and of themselves, disabilities). 

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability. See 38 U.S.C. §§ 1110, 1131; Allen v. Brown, 7 Vet. App. 439, 448 (1995). The weight of the lay and medical evidence does not show that the Veteran's hypertriglyceridemia has resulted in a disability. 

In sum, the Board concludes that hypertriglyceridemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded. Accordingly, service connection for hypertriglyceridemia is not warranted.

	C. Asthma

Post-service VA treatment records indicate that the Veteran has been diagnosed with asthma. See June 30, 2010 Private Treatment Record.

The Board finds that service connection is not warranted for asthma. Initially, the Board finds a preponderance of the evidence shows that asthma was not present during active duty. The Veteran's service treatment records do not show any complaints, treatment or diagnoses related to asthma. Applicable clinical evaluation was normal throughout service, and the earliest post-service evidence of asthma, in which a private treatment provider noted a "possibility" of asthma, is dated in November 2009, approximately 57 years after service separation. In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Here, there is no competent evidence of record indicating that the diagnosed asthma is due to any disease or injury from military service. Although the Veteran contends that his asthma is related to his military service, the record does not include probative evidence linking his asthma to service.  Furthermore, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau, supra.  The Board also notes that the record contains no evidence in support of a relationship between the diagnosed asthma and the Veteran's active duty service.

As such, the preponderance of the evidence is against entitlement to service connection for asthma. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the asthma is related to service, there is no duty to provide the Veteran with a VA examination. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

	D. COPD

Post-service VA treatment records indicate that the Veteran has been diagnosed with COPD. See January 5, 1999 VA Treatment Record.

The Board finds that service connection is not warranted for COPD. Initially, the Board finds a preponderance of the evidence shows that COPD was not present during active duty. The Veteran's service treatment records do not show any complaints, treatment or diagnoses related to COPD. Applicable clinical evaluation was normal throughout service, and the earliest post-service evidence of COPD is documented as an asymptomatic finding in March 1998, approximately 45 years after separation from service. See Maxson, supra.

Here, there is no competent evidence of record indicating that the diagnosed COPD is due to any disease or injury from military service. Although the Veteran contends that his COPD is related to his military service, the record does not include probative evidence linking his COPD to service. Furthermore, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau, supra. The Board also notes that the record contains no evidence in support of a relationship between the diagnosed COPD and the Veteran's active duty service.

As such, the preponderance of the evidence is against entitlement to service connection for COPD. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the COPD is related to service, there is no duty to provide the Veteran with a VA examination. McLendon, supra; see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).


III. February 2014 Notice of Disagreement

In the October 2012 rating decision, the RO effectuated the September 2012 Board decision which granted a 20 percent rating for the Veteran's service-connected right femur fracture. The Veteran was notified of this decision in March 2013. Although he filed an NOD in response to this decision in February 2014, the RO's October 2012 rating decision cannot be appealed as it is simply effectuating the grant by the Board in a final decision. Thus, there is no rating decision from which disagreement could be appropriately expressed.

To allow the Veteran to appeal the October 2012 RO rating decision with respect to the implementation of the 20 percent evaluation assigned by the Board for the right femur fracture would impermissibly obviate the finality of the Board decision on this issue. This is because a Board decision becomes final when issued, unless the case is further appealed to the Court or a motion for reconsideration is granted. 38 U.S.C.  §7104 (b) (2012); 38 C.F.R. § 20.1100. Accordingly, the Board finds that the issue of an increased rating for the right femur fracture is not in appellate status at this time, as it remains an open claim for an increased rating.  Therefore, this appeal is not properly before the Board and it is dismissed for lack of jurisdiction.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for hypertriglyceridemia is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for COPD is denied.

The appeal of whether the notice of disagreement regarding the evaluation of fracture, right femur, received February 28, 2014 was valid for purposes of initiating an appeal of that evaluation, is denied.  


REMAND

The Veteran has not been provided an examination in connection with his hypertension claim. Evidence of the longstanding history of the claimed disability and the service treatment records that appear to indicate that he had a seemingly elevated blood pressure reading (130/80) upon separation trigger the requirement to examine the Veteran and obtain a medical opinion concerning the relationship between any current disability and service. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any additional records of treatment he would like considered in connection with this appeal, which records should be sought.  

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current hypertension. The claims file should be made available for review.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current hypertension diagnosis had its onset in service, or is otherwise due to an in-service disease or injury.  

All opinions provided should be thoroughly explained. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


